DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 1-15 are pending.
--- This communication is the first action on the merits.
--- Claims 1-5 and 7-15 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on11/21/20; 12/03/20; 2/10/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated CN2922064 to XINJIN ENTRP CO LTD (hereafter referred as XINJIN) (IDS).
Regarding claim 1, XINJIN discloses a connector apparatus comprising:
a housing ( 2);
a mounting plate (1) to fixedly attach to the housing, wherein the mounting plate has a central axis, a first end, a second end opposite the first end, a first lateral side extending axially from the first end to the second end, and a second lateral side extending axially from the first end to the second end,
wherein the mounting plate includes a shoulder (14, 17, 171 or 173, 174) and a first receptacle (on the left of 13, no numeral) to slidingly receive a first tab (22, 24, left for example) on an end of an arm coupled to a display (arm coupled via housing 2), and wherein the shoulder extends laterally from the first lateral side to the second lateral side and the first receptacle extends axially into the shoulder.

Regarding claim 2, XINJIN discloses the invention as shown above in claim 1, wherein the mounting plate further comprises a hook (171, for example) to extend through an elongate slot (242) (figs 1-2)on the end of the arm.

Regarding claim 3, XINJIN discloses the invention as shown above in claim 1 and further comprising a latch (3) to seat in a socket (25)(fig. 4) on the end of the arm, wherein the latch is movably coupled to the mounting plate.



Regarding claim 5, wherein the mounting plate further comprises a first ridge (13) to seat in a recess (21 ) on the end of the arm, wherein the first ridge is laterally positioned between the first receptacle and the second receptacle, and wherein the first ridge extends axially from the shoulder toward the second end of the mounting plate.

Regarding claim 7, JINXIN discloses the apparatus as shown in claim 5, also discloses a second ridge (171 or 173) to seat in an elongate slot (242)on the end of the arm, wherein the second ridge is axially positioned between the first ridge and the second end of the mounting plate.

Regarding claim 8-15, Claims 8-15 recited limitations similar or equal to those recited in claims 1-5 and 7, therefore also disclosed by XINJIN.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAN LE/Primary Examiner, Art Unit 3632